In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Christ, J.), entered January 9, 1991, which granted the motion of the respondent for summary judgment dismissing the complaint.
*838Ordered that the order is affirmed, with costs.
The plaintiff has failed to raise any triable issues of fact as would preclude granting the respondent’s motion for summary judgment (see, CPLR 3212 [b]). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.